WR-83,625-01
                                                                                    COURT OF CRIMINAL APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                  Transmitted 7/27/2015 10:38:15 PM
                                                                                     Accepted 7/28/2015 8:09:00 AM
                                                                                                     ABEL ACOSTA
                                     Cause No. WR-83,625-01                                                  CLERK

                                                                                       RECEIVED
 IN RE: DAVID MARK DAVIS II                                       COURT
                                                 § COURT OF CRIMINAL    OF CRIMINAL APPEALS
                                                                     APPEALS
                                                 §                       7/28/2015
                                                                    ABEL ACOSTA, CLERK
          On Petition for Writ of                § FOR THE
          Mandamus To The Angelina               §
          County Court at Law Number 2           § STATE OF TEXAS



                                               Notice
COMES NOW the Pro Se Relator, David Mark Davis II, and would respectfully show the
Honorable Court of Criminal Appeals the following missing information for docketing purposes:
                                             Trial Court
    1. The Honorable Judge of the trial court who is respondent to this action was: The Hon.
        Derek Flournoy. Judge Flournoy is the elected Judge for the Angelina County Court at
        Law Number 2 and he presided over all matters relevant to this action.


    2. The Court reporter in the trial court for all times relevant to this action was Elizabeth
        Murphy.
The relator provides this information in hopes of ensuring the most accurate information is on
file in the case file.


                                                        Respectfully Submitted,




                                                        David Mark Davis II
                                                        Relator, Pro Se
                                                        905 N. Loop 499, No 525
                                                        Harlingen, Texas 78550
                                                        (936) 238-8507
                                      Certificate of Service


       I certify that on July 27, 2015, I sent a copy of the foregoing document to all parties listed
below as indicated.




                                                            ____________________
                                                            David Mark Davis II




VIA Fax:


Honorable Derek Flournoy
Respondent and Presiding Judge
of the County Court at Law #2
pof Angelina County, Texas.




VIA email:


STATE OF TEXAS (through Counsel):


Ed. Jones at ejones@angelinacounty.net


James Yakovsky at jyakovsky@angelinacounty.net